DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. [US 20200291768] in view of Wilson et al. [Wilson, US 20160259085].
As to claim 1. Kusuma discloses An electromagnetic (EM) telemetry system of a wellbore drilling and production environment, the system comprising: 
at least one downhole sensor, [fig. 1A, 0052] bottom hole assembly BHA 104 includes sensors; 
a downhole transceiver, [fig. 1A, 0051] BHA 104 can operate as an electromagnetic EM transceiver, comprising:
an encoded signal transmitter, [0111] downhole tool transmission encodes the data using time division multiple access TDMA; [0109] wherein the ground stakes decode the received signal, the encoded signal transmitter configured to transmit data collected by the at least one downhole sensor, [0052] the uplink signa carry information acquired by the sensors; and
a demodulator configured to demodulate signals received by the downhole transceiver, [0105] downhole demodulators; wherein one or more components of the downhole transceiver is configured to: 
measure a voltage signal across a gap, [fig. 1A, 0057] gap collar 109, that separates two downhole components, [fig. 1A, 0057] BHA 104 includes a gap collar 109 providing electrical isolation between an upper and lower part of the BHA, and [0058] measure a time varying potential difference across the gap collar 109; 
demodulate the voltage signal, [0105] downhole unit comprises a demodulator; and 
provide data indicative of the voltage signal to a downhole tool or component, [0105, 0110] downhole unit comprises a decoder; and
an encoded signal receiver, [fig. 1A, 0051] surface system 108 can operate as an EM transceiver that can receive uplink EM signals from the BHA 104; wherein [0093] the central system decodes uplink signals; comprising one or more active electrodes, [fig. 1A, 0051] surface located stake sensors 206a, 206b; wherein [0055] the electrode van be an electro-chemical electrodes made of (Ag/AgCl), which is a material that makes active electrode, and configured to utilize the one or more electrodes to measure a voltage signal between at least one of the one or more active electrodes, [0054] and a wellhead of the wellbore, [0054] one of the electrode can be a wellhead, wherein each of the one or more active electrodes comprises an electrode contact resistance, electrode contact resistance is a natural consequence of electrodes contacting interface at connection points, in this instance at the contact point of the electrodes with earth.
Kusuma fails to explicitly disclose wherein the electrodes are counter electrodes.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size, shape and depth of air-filed caves.

As to claim 2. Kusuma discloses The system of claim 1, wherein the downhole sensor is communicatively coupled to the transceiver, [0053, 0147] the uplink signal carries information from the sensors.

As to claim 3. Kusuma discloses The system of claim 1, wherein the encoded signal receiver is disposed at a surface of the wellbore drilling and production environment, [fig. 1A, 0051] surface system 108.

As to claim 4. Kusuma discloses The system of claim 1, wherein the encoded signal transmitter transmits an encoded signal comprising the data collected by the at least one downhole sensor, [0052] uplink EM signal carries information acquired by downhole sensors.

As to claim 9. Kusuma discloses The system of claim 1, wherein the one or more active electrodes are positioned beneath a surface of a formation, [0058] electrode can be a metal in the ground.
Kusuma fails to explicitly disclose wherein the electrode is a counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 10. Kusuma discloses The system of claim 1, wherein the one or more active electrodes comprise at least two electrodes, [fig. 1, 0061] stakes 206a, 206b, and the encoded signal receiver is configured to measure a potential difference between two of the at least two electrodes, [0054].
Kusuma fails to explicitly disclose wherein the electrode is a counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 11. Kusuma discloses The system of claim 1, wherein one of the one or more electrodes comprises an active wellhead of the wellbore drilling and production environment, [0054] one of the electrode is the wellhead.
Kusuma fails to explicitly disclose wherein the electrode is a counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 12. Kusuma discloses The system of claim 1, wherein the one or more active electrodes are arranged in an array configuration, [fig. 2, 0061] multiple electrodes arranged to capture more signals.
Kusuma fails to explicitly disclose wherein the electrode is a counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 13. Kusuma discloses A method for communicating with a downhole transceiver, the method comprising:
receiving a first encoded signal, [fig. 1A, 0051] surface system 108 can operate as an EM transceiver that can receive uplink EM signals from the BHA 104; wherein [0093] the central system decodes uplink signals, using an active electrode, [fig. 1A, 0051] surface located stake sensors 206a, 206b; wherein [0055] the electrode van be an electro-chemical electrodes made of (Ag/AgCl), which is a material that makes active electrode, comprising an electrode contact resistance, electrode contact resistance is a natural consequence of electrodes contacting interface at connection points, in this instance at the contact point of the electrodes with earth, wherein the first encoded signal is generated by applying a voltage across a gap that separates two downhole components, [0057];
demodulating the first encoded signal, [0057] receives modulated uplink EM signals, and [0112] signal is converted to baseband form, demodulated, before decoding;
decoding the first encoded signal after the first encoded signal is demodulated, [0093, 0107, 0109]; wherein [0105] signal is converted to baseband form, demodulated, before decoding; 
encoding a second encoded signal, [0105] downhole transceivers decode received signal;
transmitting the second encoded signal, [0051] transmit downlink EM telemetry signals, using the active electrode, [0061] electrodes used for communicating downlink EM telemetry signals, by applying a time-varying differential voltage between the active counter electrode and a wellhead of a wellbore, [0058] a time-varying potential difference, the reverse of the BHA transmission, injected between the two electrodes; and
utilizing the active electrode to measure a voltage signal between the active electrode and the wellhead, [0054] wherein one of the electrodes can be the wellhead.
Kusuma fails to explicitly disclose wherein the electrodes are counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 14. Kusuma discloses The method of claim 13, wherein the first encoded signal carries data including one or more of measurement-while-drilling data and logging-while drilling data, [0052].

As to claim 15. Kusuma discloses The method of claim 13, wherein the second encoded signal carries data including instructions for downhole equipment coupled to the downhole transceiver, [0052].

As to claim 16. Kusuma discloses The method of claim 13, wherein receiving the first encoded signal comprises: 
receiving a first voltage signal at the active electrode, [0054] receive a potential difference between a pair of electrodes, one electrode being a ground stake; 
receiving a second voltage signal at a wellhead, [0054] receive a potential difference between a pair of electrodes, one electrode being a wellhead; and 
measuring a voltage difference between the first voltage signal and the second voltage signal, [0054].
Kusuma fails to explicitly disclose wherein the electrodes are counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

Claims 5-8, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma in view of Wilson and Cooley et al. [Cooley, US 20180135408].
As to claim 5. Kusuma discloses The system of claim 1, wherein the one or more active electrodes each comprise a galvanic electrode, [0055] electro-chemical electrodes.
Kusuma fails to explicitly disclose that the electrode is a counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026]; wherein the effect of the contact resistance is made negligible by using a component with a high resistance in series with the electrodes, [0035, fig. 5].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size, shape and depth of air-filed caves by minimizing the effect of the electrode contact resistance on the circuit, as suggested in Wilson.
The combination of Kusuma and Wilson fails to disclose wherein the electrode is in series with an amplifier configured to limit an effect of the electrode contact resistance on a voltage measured at each of the one or more active counter electrodes.
Cooley teaches an EM telemetry device in a wellbore, [0003]; wherein an amplifier 603 is in series with ground electrodes, 503a, 503b [fig. 10, 0254], of a topside receiver 500, [fig. 9, 0223]; wherein the amplifier is selected to have a high input impedance, [0267], wherein high impedance reduces voltage;
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kusuma and Wilson with that of Cooley so that the system can have high sensitivity to low current input allowing it to detect low current signals.

As to claim 6. Kusuma fails to disclose The system of claim 5, wherein the galvanic electrode comprises a metal-metal salt porous pot.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 7. Kusuma discloses The system of claim 5, wherein the galvanic electrode comprises a metal rod, a metal plate, an adjacent well casing, or an abandoned wellhead, [0054].

As to claim 8. The combination of Kusuma and Wilson fails to disclose The system of claim 5, wherein the amplifier includes a negative feedback loop.
Cooley teaches an EM telemetry device in a wellbore, [0003]; wherein an amplifier 603 is in series with ground electrodes, 503a, 503b [fig. 10, 0254], of a topside receiver 500, [fig. 9, 0223]; wherein the amplifier is selected to have a high input impedance, [0267]; wherein the electrode is connected in series with an amplifier, [fig. 9, 10]; wherein the amplifier has a negative feedback loop, [fig. 11A, 0261]
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kusuma and Wilson with that of Cooley so that the system can have high sensitivity to low current input and self-correct to avoid errors using a feedback loop.

As to claim 17. Kusuma discloses The method of claim 13, wherein the active electrode comprise a galvanic electrode, [0055] electro-chemical electrodes.
Kusuma fails to explicitly disclose that the electrode is a counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026]; wherein the effect of the contact resistance is made negligible by using a component with a high resistance in series with the electrodes, [0035, fig. 5].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size, shape and depth of air-filed caves by minimizing the effect of the electrode contact resistance on the circuit, as suggested in Wilson.
The combination of Kusuma and Wilson fails to disclose wherein the electrode is in series with an amplifier configured to limit an effect of the electrode contact resistance on a voltage measured at each of the one or more active counter electrodes.
Cooley teaches an EM telemetry device in a wellbore, [0003]; wherein an amplifier 603 is in series with ground electrodes, 503a, 503b [fig. 10, 0254], of a topside receiver 500, [fig. 9, 0223]; wherein the amplifier is selected to have a high input impedance, [0267], wherein high impedance reduces voltage;
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kusuma and Wilson with that of Cooley so that the system can have high sensitivity to low current input allowing it to detect low current signals.

As to claim 18. Kusuma discloses An electromagnetic (EM) telemetry system, comprising: 
at least one downhole sensor, [fig. 1A, 0052] bottom hole assembly BHA 104 includes sensors;
a downhole transceiver, [fig. 1A, 0051] BHA 104 can operate as an electromagnetic EM transceiver,, comprising:
an encoded signal transmitter, [0111] downhole tool transmission encodes the data using time division multiple access TDMA; [0109] wherein the ground stakes decode the received signal, the encoded signal transmitter configured to transmit data collected by the at least one downhole sensor, [0052] the uplink signa carry information acquired by the sensors; and
a demodulator configured to demodulate signals received by the downhole transceiver, [0105] downhole demodulators; wherein one or more components of the downhole transceiver is configured to: 
measure a voltage signal across a gap, [fig. 1A, 0057] gap collar 109, that separates two downhole components, [fig. 1A, 0057] BHA 104 includes a gap collar 109 providing electrical isolation between an upper and lower part of the BHA, and [0058] measure a time varying potential difference across the gap collar 109; 
demodulate the voltage signal, [0105] downhole unit comprises a demodulator; and 
provide data indicative of the voltage signal to a downhole tool or component, [0105, 0110] downhole unit comprises a decoder; and
an encoded signal receiver, [fig. 1A, 0051] surface system 108 can operate as an EM transceiver that can receive uplink EM signals from the BHA 104; wherein [0093] the central system decodes uplink signals; comprising one or more active electrodes, [fig. 1A, 0051] surface located stake sensors 206a, 206b; wherein [0055] the electrode van be an electro-chemical electrodes made of (Ag/AgCl), which is a material that makes active electrode, the one or more active electrodes comprising a galvanic electrode, [0055] electro-chemical electrodes, configured to receive encoded signal from the formation, [0057], and the encoded signal receiver being configured to utilize the one or more electrodes to measure a voltage signal between at least one of the one or more active electrodes, [0054] and a wellhead of the wellbore, [0054] one of the electrode can be a wellhead, wherein each of the one or more active electrodes comprises an electrode contact resistance, electrode contact resistance is a natural consequence of electrodes contacting interface at connection points, in this instance at the contact point of the electrodes with earth.
Kusuma fails to explicitly disclose that the electrode is a counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026]; wherein the effect of the contact resistance is made negligible by using a component with a high resistance in series with the electrodes, [0035, fig. 5].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kusuma with that of Wilson so that the system can be implemented to further approximate the size, shape and depth of air-filed caves by minimizing the effect of the electrode contact resistance on the circuit, as suggested in Wilson.
The combination of Kusuma and Wilson fails to disclose wherein the electrode is in series with an amplifier configured to limit an effect of the electrode contact resistance on a voltage measured at each of the one or more active counter electrodes.
Cooley teaches an EM telemetry device in a wellbore, [0003]; wherein an amplifier 603 is in series with ground electrodes, 503a, 503b [fig. 10, 0254], of a topside receiver 500, [fig. 9, 0223]; wherein the amplifier is selected to have a high input impedance, [0267], wherein high impedance reduces voltage;
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kusuma and Wilson with that of Cooley so that the system can have high sensitivity to low current input allowing it to detect low current signals.

As to claim 19. Are rejected with the same prior arts and reasoning as to that of claim 8.

As to claim 20. The combination of Kusuma and Wilson fails to disclose The system of claim 18, wherein the amplifier comprises an input impedance of between 500 kOhm and 10 MOhm.
Cooley teaches an EM telemetry device in a wellbore, [0003]; wherein an amplifier 603 is in series with ground electrodes, 503a, 503b [fig. 10, 0254], of a topside receiver 500, [fig. 9, 0223]; wherein the amplifier is selected to have a high input impedance, [0267], wherein high impedance reduces voltage; wherein the input impedance of the amplifier is between 500 kOhm and 10 MOhm, [0270].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kusuma and Wilson with that of Cooley so that the system can have high sensitivity to low current input allowing it to detect low current signals.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688